                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                             BEAUFORT DIVISION

KIMBERLY RUMSEY,                    )
                                    )
                  Plaintiff,        )                  No. 9:17-cv-02026-DCN
                                    )
            vs.                     )                          ORDER
                                    )
BRADY CORPORATION,                  )
                                    )
                  Defendant.        )
____________________________________)

       This matter is before the court on defendant Brady Corporation’s (“Brady”)

submission of a bill of costs for $4,403.28. Plaintiff Kimberly Rumsey (“Rumsey”)

objects to the costs. For the reasons set forth below, the court overrules Rumsey’s

objections and grants Brady $4,403.28 in costs.

       “Unless a federal statute, these rules, or a court order provides otherwise, costs—

other than attorney’s fees—should be allowed to the prevailing party.” Fed. R. Civ. P.

54(d)(1). Rule 54(d)(1) creates a presumption “that costs are awarded to the prevailing

party.” Keeshan v. Eau Claire Coop. Health Centers, Inc., 394 F. App’x 987, 997 (4th

Cir. 2010). However, “while Rule 54(d)(1) intends the award of costs to the prevailing

party as a matter of course, the district court is given discretion to deny the award.”

Cherry v. Champion Int’l Corp., 186 F.3d 442, 446 (4th Cir. 1999). “To overcome the

presumption [of awarding costs], a district court must justify its decision [to deny costs]

by articulating some good reason for doing so.” Id. The following factors may justify

denying an award of costs: (1) the prevailing party’s engagement in misconduct worthy

of a penalty; (2) “the losing party’s inability to pay”; (3) excessive claimed costs; (4) the

limited value of the prevailing party’s victory; and (5) “the closeness or difficulty of the

                                              1
issues decided.” Id. A district court’s decision to award or deny costs is reviewed for

abuse of discretion. Id.

         Brady prevailed in this action, having judgment entered in its favor pursuant to

the court’s order granting Brady’s renewed motion for judgment as a matter of law.

While Rumsey does not dispute that Brady is the prevailing party, she argues that an

award of costs to Brady should be denied based on several of the factors articulated in

Cherry. Rumsey first argues that Brady should not be awarded costs because Rumsey

will have trouble paying the costs. A court may deny costs when the losing party is “of

such modest means that it would be unjust or inequitable to enforce Rule 54(d)(1) against

her.” Cherry, 186 F.3d at 447. Indeed, courts have denied costs when the losing party

convincingly demonstrates its inability to pay. See Jeter v. Allstate Ins. Co., 2017 WL

5593296, at *2 (D.S.C. Mar. 28, 2017) (denying prevailing party’s bill of costs in part

because the losing party was over sixty years old, ran a small business, was the sole

provider for his family, and stated that paying the costs would be a substantial hardship);

Merritt v. Old Dominion Freight Line, Inc., 2009 WL 1362378, at *1 (W.D. Va. May 15,

2009) (finding that plaintiff did not have ability to pay costs because she was unable to

find a job after actively looking for one, had few assets, and had significant credit card

debt).

         Here, Rumsey contends that she would have difficulty paying costs because she

makes less money at her current job than she did while working for Brady and because

she is a caretaker for her mother, who suffers from Alzheimer’s. While the court is

sympathetic to Rumsey’s caregiving responsibilities, she has not shown that she suffers

from the severe financial hardship that courts have found to result in an inability to pay



                                              2
costs. Therefore, the court is unconvinced that Rumsey is “of such modest means that it

would be unjust or inequitable” for her to pay costs. See Cherry, 186 F.3d at 447.

       Rumsey also argues that she brought the case in good faith. “Most circuits,

including this one, have rejected the argument that an unsuccessful Title VII plaintiff’s

good faith in bringing the suit will likewise shield her from being taxed with her

opponent’s costs.” Keeshan, 394 F. App’x at 998. Therefore, Rumsey’s representation

that she brought her case in good faith does not weigh in favor of denying costs.

       Finally, Rumsey argues that this case was close and decided on “the narrowest of

issues.” A case is “close and difficult” when it is “hotly contested at trial” or when the

legal issues are not “clear cut.” Ellis v. Grant Thornton LLP, 434 F. App’x 232, 235 (4th

Cir. 2011). While Rumsey is correct in pointing out that the jury trial did not result in a

unanimous verdict for either side, the court’s decision granting judgment in favor of

Brady was not decided on “the narrowest of issues.” The court held that Rumsey failed

to prove an essential element of her prima facie case, namely, that Rumsey was engaged

in activity protected by Title VII because her belief of discrimination was not objectively

reasonable. Circuit courts have not, as Rumsey suggests, decided this issue “on both

sides of the fence.” Instead, courts are clear that a plaintiff must show that her belief that

she was a victim of discrimination was objectively reasonable, and Rumsey presented no

evidence of gender discrimination to support an objectively reasonable belief other than

her own speculation. Courts have consistently held that a plaintiff’s speculation alone is

not sufficient to meet her burden on this element.




                                              3
       In sum, after considering the Cherry factors, 1 the court finds that Rumsey’s

arguments do not overcome the presumption of awarding costs to the prevailing party.

For the foregoing reasons the court OVERRULES Rumsey’s objections and GRANTS

Brady $4,403.28 in costs

       AND IT IS SO ORDERED.




                                     DAVID C. NORTON
                                     UNITED STATES DISTRICT JUDGE
July 18, 2019
Charleston, South Carolina




       1
         Rumsey does not argue that Brady engaged in misconduct or that Brady’s costs
are excessive.
                                            4
